Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the fact that the elected species are not taught or suggested by the art of record, the species requirements of 20 October 2020 are withdrawn. Claims 1-14have all been examined.
Drawings
The drawings are objected to because figures 11C, 11F, 12 and 13A are too dark in that the images all look like black squares.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The descriptions for R2 and R, for example in paragraphs [0081] and [0083], include “halogenated alkyl group” twice. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2, 6 and 9 are objected to because of the following informalities:  
In claim 2, all occurrences of the word “and” with the exception of that in the phrase “substituted and modified polysiloxanes” and the phrase “as well as” in the body of the Markush group should be deleted since they are unnecessary. In addition, “their copolymers” in claim 2 should be “polysiloxane copolymers”. 
In claim 6, in the Markush Group for R2 in the NR2 choice for Y and for Z and in the Markush Group for R in X and Y for formulas XXIII-XXV, “halogenated alkyl group” is listed twice. 
In claim 9, the last clause should be “wherein said metal nanoparticles(s) is(are) magnetic” since claim 1 teaches that metal nanoparticle(s) is(are) plasmonic. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 5-7, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite since it is unclear if the claim teaches the polymer matrix can be composed of substituted polysiloxanes or modified polysiloxanes or if it can be composed of substituted and modified polysiloxanes, which is different from both substituted polysiloxanes and modified polysiloxanes. 
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the term "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 14 is indefinite since it is unclear which nanoparticle is being stabilized by the claimed “a nanoparticle stabilizing agent”, the nanoparticles being produced by the claimed process or the metal nanoparticle enclosed in the matrix. It is noted that the specification does not use the phrase “nanoparticle stabilizing agent”. It uses the phrase “stabilizing agent” and teaches it stabilizes the nanoparticle that is produced by the claimed process.
	Regarding claim 6, the phrases “such as”, "in particular" and “more particularly” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Allowable Subject Matter
	Claims 1, 3, 4, 8 and 11-13 are allowable over the cited art of record.
Claim 9 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
Claims 2, 5-7, 10 and 14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the art of record of nanoparticles having the claimed composition. While the art does teach or suggestion nanoparticles of a polymeric matrix material, at least one light emitter distributed in the matrix and at least one of at least one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


cmk
3/10/21